Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 3, 2017

                                       No. 04-16-00836-CR

                                       Eugene CASTILLO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR9058
                        Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER

        The reporter’s record was originally due May 4, 2017, but a portion of the record was not
filed. On May 11, 2017, this court notified the court reporter, Amy Hinds, that her portion of the
reporter’s record was past due. In that letter, we advised Ms. Hinds that she should respond to
our notice within ten days of the letter by filing a notification of late record in the event she had
not been paid. We further advised Ms. Hinds that if she did not file a response, her portion of the
reporter’s record would be due on or before June 12, 2017. On May 18, 2017, in response to our
letter, Ms. Hinds filed a notification of late record, requesting an extension of time until June 20,
2017 to file her portion of the record. On May 24, 2017, we granted Ms. Hinds’s request,
ordering her to file her portion of the reporter’s record by June 20, 2017.

       On June 20, 2017, Ms. Hinds filed a second notification of late record, requesting an
additional extension of time until July 20, 2017, for a total extension of 77 days from the original
due date. We granted the court reporter’s request, ordering Ms. Hinds to file the record by July
20, 2017. In our order, we further advised the court reporter that no further extensions of time
would be considered or granted without written proof of extraordinary circumstances.

        On July 27, 2017, Ms. Hinds filed a third notification of late record, requesting an
additional extension of time until August 7, 2017, for a total extension of 95 days. In her
notification, Ms. Hinds stated she completed a twelve-day jury trial and three records, and
therefore, she needs more time to finish the record in this appeal. While we understand there are
competing demands on a court reporter’s time, these demands cannot justify such a lengthy delay
and potential prejudice to appellant’s rights. If the court reporter is unable to perform all of her
duties and complete a record in a timely manner, she must take whatever steps are necessary to
file the record by the date ordered.

       After consideration, we GRANT the requested extension and ORDER Ms. Hinds to file
her portion of the reporter’s record on or before August 7, 2017. Ms. Hinds is advised that if
the record is not received by this date, we may order her to appear and show cause why she
should not be held in contempt. Ms. Hinds is further advised that no further extensions of
time will be granted.

      We order the clerk of this court to serve a copy of this order on all counsel and Ms.
Amy. Hinds, the court reporter.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk